NO








NO. 12-10-00135-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             '     
 
IN RE:
HELEN WOOTEN,                              '     ORIGINAL
PROCEEDING
RELATOR
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM 
            On
May 11, 2010, this court initiated contempt proceedings against court reporter
Helen Wooten for failing to obey its March 9, 2010 order by which it was
ordered that Wooten file the reporter’s record in cause number 12-09-00249-CR
on or before March 19, 2010.  Wooten was ordered to appear before this
court at 2:00 p.m. on June 7, 2010 “prepared to show cause to this Court why
she should not be held in contempt for failing to obey this Court’s order of
March 9, 2010. . . .”  Wooten appeared in person at 2:00 p.m. on June 7, 2010
and filed the complete reporter’s record in cause number 12-09-00249-CR.
            At
the conclusion of the hearing, the court found Wooten in contempt for violating
the March 9, 2010 order.  As punishment, the court assessed a fine of $500.00
payable to the Clerk of the Twelfth Court of Appeals on or before noon on July
7, 2010.  Wooten timely paid the fine assessed.  Because Wooten has purged
herself of her contempt, this original proceeding is dismissed.                                 
Opinion delivered August 4, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)